Citation Nr: 1809550	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for chronic bronchitis, presently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the claim on appeal, a remand is necessary.  

Once VA undertakes to provide an examination when adjudicating a claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's chronic bronchitis is rated under Diagnostic Code 6600, which requires consideration of pulmonary functioning test (PFT) results.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6600 (2017).  Specifically, when assessing chronic bronchitis, post-bronchodilator studies are required for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is the case.  38 C.F.R. § 4.96(d)(4) (2017).  

The Veteran was afforded a VA examination in May 2014.  Unfortunately, that examination report does not include the required post-bronchodilator studies, and only provides the pre-bronchodilator test results, which were not determined to be normal.  The examiner did not provide an explanation for why post-bronchodilator testing could not be accomplished.  As such, a new examination should be conducted which includes all required testing.

Further, the Board observes that the Veteran's VA treatment records indicate that he was hospitalized for bronchitis and pneumonia in March 2014 at the Oconee Memorial Hospital, a private facility.  The records of that hospitalization are not associated with the claims file, although they may be relevant to the issue on appeal.  As such, on remand, the Veteran should be given the opportunity to provide any outstanding private treatment records which have not yet been submitted.  38 U.S.C. § 5103A(a)(1) (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Specifically, the Veteran should be requested to provide authorization for VA to obtain any treatment records pertaining to his hospitalization for bronchitis and pneumonia in March 2014.  VA should make all necessary attempts to obtain any identified private treatment records.

2. Schedule the Veteran for a new VA examination in support of his claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran, to include all pulmonary functioning tests.  Testing should be conducted in both pre-bronchodilator, and post-bronchodilator status.  If the examiner concludes that post-bronchodilator testing cannot or should not be conducted, he or she must explain why this is the case.

A description of the Veteran's symptoms and their effect on his activities of daily living would be of assistance to the Board in adjudicating this claim.

3. Thereafter, readjudicate the claim in light of all evidence of record.  If the benefit sought on appeal should not be granted in full, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




